Title: To George Washington from Abraham Bosomworth, 24 July 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Rays Town 24th July 1758

I recd your favor & am sorry to tell you that we have been repulsed at Fort Carillon, we lost 1000 men & the brave Lord How fell the first fire they all landed at the bottom of the Lake without opposition the French Indians run away the first Fire, Major Rutherford & Captn Rutherford are in the list of the Slain, The Remains of Lord How are brought to Albany; we have taken a French Frigate coming out of Louisbourg with the Governor’s Lady & all the Treasure of the place there is not the least reason to doubt of its being in our Possession—The Delaware Indians have sued for a Peace Old King Teedyuscanng has taken up the Hatchett against the French I wish this may not be a Stroke of French Policy, they Promise to join us from the Ohio and have settled Signals for that Purpose I shall have some dependance upon them when they bring in their Women and Children They are to release 300 English Captives, the Genl sleeps at Fort Lyttleton this night & will be at this Camp on Wednesday for certain. I am Dr Sir Your most Obedt Hble Servt

A. Bosomworth


Your Canteens are upon the road.

